Citation Nr: 0114793	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  94-09 023	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1986 to May 1988.  
This appeal arises from a September 1992 rating decision, 
which denied a claim of entitlement to service connection for 
an acquired psychiatric disorder, including PTSD.  

In February 1996, the Board of Veterans' Appeals (Board) 
remanded the case to the RO to accord the veteran a hearing 
at the RO before a traveling Member of the Board.  The 
veteran testified at a hearing at the RO before the 
undersigned Member of the Board in June 1996, and a 
transcript of the hearing is included in the claims folder.  
In October 1996, the Board again remanded the case to the RO 
for reasons set forth more fully below.  In March 2001, the 
veteran was accorded a hearing at the RO before the 
undersigned traveling Member of the Board.  A transcript of 
the hearing is included in the claims folder.  


REMAND

The veteran contends, in effect, while serving in the U.S. 
Navy aboard the USS Jarrett, in the Persian Gulf, he 
experienced certain stressful events which resulted in the 
onset of an acquired psychiatric disorder, including PTSD.  

As the Board noted in the October 1996 remand, the veteran's 
service medical records do not contain any complaint, 
diagnosis or treatment of an acquired psychiatric disorder.  
A military form ("Abstract of Service and Medical History") 
included in the service medical records shows that he was 
assigned to the USS Jarrett from November 1986 to May 1988.  
The veteran's DD Form 214 ("Certificate of Release or 
Discharge from Active Duty") shows that his last duty 
assignment was aboard the USS Jarrett, but it does not 
reflect that he received any combat awards or decorations.  
His service personnel records have not been included in the 
claims folder.  

In a statement, dated in January 1992, and submitted in 
support of the veteran's claim, his parents indicated that 
their son was incapable of completing said statement on his 
own.  They stated that they had prepared their written 
statement based upon information which he had provided to 
them.  The USS Jarrett reportedly apprehended Iranians 
attempting to plant mines in the Persian Gulf.  Iranians were 
retrieved from the water by the USS Jarrett, and the Iranian 
ship was destroyed.  The veteran was reportedly terrified by 
these events, and began to experience mental health problems 
thereafter.  Upon his return from military service, he 
attempted to retain employment, and reportedly held 15 jobs 
during the period from May 1988 to June 1990.  The veteran's 
parents indicated that, during the first week of July 1990, 
he experienced a mental breakdown, and he was admitted to 
Bergen Pines County Hospital, in Paramus, New Jersey (Bergen 
Pines).  He had subsequent mental breakdowns and he received 
additional medical treatment, including treatment at the West 
Bergen Mental Healthcare Center, in Ridgewood, New Jersey 
(West Bergen).  

On VA psychiatric examination in March 1992, at the VA 
Medical Center in East Orange, New Jersey (East Orange VAMC), 
the veteran's history of reported stressful events was noted, 
along with his psychiatric symptoms.  Following clinical 
evaluation, the examiner's diagnosis was of undifferentiated, 
active, severe schizophrenia.  The examiner further opined 
that the veteran's symptoms did not meet the criteria 
required for a diagnosis of PTSD.  

At a hearing before the undersigned Member of the Board in 
June 1996, the veteran testified that he saw his ship attack 
an Iranian ship, and he saw an Iranian aircraft pass in front 
of his ship.  The Iranian aircraft did not drop ordinance on 
the USS Jarrett but, the veteran feared that it would do so.  
Subsequently, three to four Iranians were retrieved from the 
water by the USS Jarrett.  The veteran testified that he saw 
the men who were rescued, and he also saw human body parts in 
the water.  He stated that he first sought psychiatric 
treatment after service, in 1990, at Bergen Pines.  He also 
indicated that he had received psychiatric treatment at the 
VA Medical Center in Lyons, New Jersey (Lyons VAMC).  Since 
early 1995, he had been receiving psychiatric treatment at 
the Mid-Bergen Mental Health Center, in Paramus, New Jersey 
(Mid-Bergen MHC).  The veteran indicated that a VA physician 
diagnosed him as having PTSD.  The veteran stated that this 
was the physician who examined him at East Orange VAMC in 
March 1992, and this physician is the only physician who has 
diagnosed PTSD.  

In a letter to the RO, dated in September 1996, the veteran's 
mother stated that she and the veteran's father had urged him 
to seek medical treatment for his psychiatric symptoms after 
service, but he had refused to seek treatment until he 
experienced a mental collapse in the summer of 1990, and he 
was admitted to Bergen Pines.  

In the October 1996 remand, the Board noted that the evidence 
then of record indicated that a substantial number of records 
of post-service psychiatric treatment of the veteran had not 
been associated with the claims folder.  The remand directed 
that specified VA and private records of post-service 
psychiatric treatment of the veteran be obtained.  If any of 
the clinical records referenced in the October 1996 remand 
contained a medical diagnosis of PTSD, which was, in turn, 
based on events reported by the veteran as having occurred 
while he was serving aboard the USS Jarrett in the Persian 
Gulf, the RO was directed to attempt to verify the stressor 
events.  In the event that stressor events were verified, the 
veteran was to be accorded a VA psychiatric examination to 
determine whether he has PTSD and to determine whether his 
PTSD is related to the verified stressors. 

Thereafter, in January 1997, a report of a VA hospital 
discharge summary was associated with the claims folder.  The 
discharge summary reflects the veteran's hospitalization at 
Lyons VAMC from April 1996 to September 1996, and the 
discharge diagnoses included bipolar disorder, mixed type.  
PTSD was not diagnosed.  

In a written statement, received from the veteran's mother in 
February 1997, it was indicated that he had received 
psychiatric treatment at Bergen Pines, beginning in July 
1990.  He had also received psychiatric treatment from West 
Bergen, from Mid-Bergen MHC, from Lyons VAMC, and from a 
facility which was identified as an Easter Seal Foundation 
residence in Warren City, New Jersey.  

In May 1997, records of medical treatment of the veteran at 
Bergen Pines, dating from March 1993 through September 1994, 
were added to the claims folder.  These records reflected 
multiple hospital admissions of the veteran for psychiatric 
treatment.  The medical diagnoses included schizoaffective 
disorder.  PTSD was not diagnosed.  

Records of medical treatment of the veteran at West Bergen 
were associated with the claims folder in May 1997.  These 
records reflect psychiatric treatment of the veteran, 
including multiple admissions, beginning in September 1990, 
and continuing through October 1991.  The medical diagnoses 
included schizoaffective disorder and an unspecified 
psychotic disorder.  

In July 1997, a hospital discharge summary from Bergen Pines 
was added to the claims folder.  The summary reflects the 
veteran's hospital admission for psychiatric treatment, 
beginning in July 1990.  The medical diagnosis was 
schizophrenia, paranoid type.  

In a letter, dated in October 1997, a program director at 
West Bergen indicated that the veteran had received 
psychiatric treatment there from September 1990 through 
November 1992.  

Additional records of medical treatment of the veteran at 
Bergen Pines and West Bergen were subsequently added to the 
claims folder.  These records reflect post-service 
psychiatric treatment of the veteran beginning in July 1990, 
and the records do not include a diagnosis of PTSD.  

In a written statement, dated in December 1998, the veteran 
indicated that he had received psychiatric treatment at a 
medical facility which he identified as the Warren Hospital, 
in Phillipsburg, New Jersey.  He further stated that he was 
receiving psychiatric treatment at a facility identified as 
the "Family Guidance Center", in Washington, New Jersey 
(Family Guidance Center).  The veteran also indicated that he 
is receiving disability benefits from the Social Security 
Administration (SSA).  

In February 1999, records of psychiatric evaluations of the 
veteran at the Family Guidance Center were added to the 
claims folder.  These reports of psychiatric evaluations were 
dated in February 1998 and July 1998, and the reports 
included medical diagnoses of hypomanic phase of bipolar 
affective disorder and schizoaffective disorder of bipolar 
type.  PTSD was not diagnosed.  

In April 1999, a report of a psychological assessment of the 
veteran by a currently unidentified private medical facility 
was associated with the claims folder.  Following clinical 
evaluation, the examiner's diagnosis was chronic, paranoid 
schizophrenia.  PTSD was not diagnosed.  

Records received from the SSA in connection with SSA's 
disability determination regarding the veteran were 
associated with the claims folder in August 1999.  These 
records include a mental status evaluation, dated in July 
1995.  Following a report of the veteran's medical history 
and symptoms, and clinical evaluation, the psychologist's 
diagnosis was paranoid schizophrenia.  

At a hearing at the RO before the undersigned Member of the 
Board, in March 2001, the veteran testified that he 
experienced a nervous breakdown within six or seven months 
after he separated from service in 1988.  He stated that he 
was hospitalized at Bergen Pines, for three months following 
the breakdown.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Board is of the opinion that the RO completely developed 
this record as the Board directed in the October 1996 remand.  
However, the VCAA now requires that, at minimum, the Board 
obtain a medical opinion as to whether the veteran's 
psychosis developed during service, was manifest in the first 
post-service year, or is otherwise related to service.  The 
stressor events to which the veteran has referred have not 
been previously verified because the October 1996 remand 
specifically conditioned verification of his claimed 
stressors on obtaining clinical records containing a 
diagnosis of PTSD.  As indicated above, there are numerous 
medical diagnoses of psychiatric disorders in the record but, 
there is no diagnosis of PTSD of record.  Now that the case 
must be remanded yet again, solely because of the VCAA, the 
Board is going to request that the RO attempt to verify the 
reported stressors.  The reason for this is that, if this 
attempt is not made now, and a medical diagnosis of PTSD is 
at some subsequent point submitted into the record, the Board 
will be faced with a further remand for the purpose of 
verifying stressors.  

Additionally, although the veteran has testified that he was 
hospitalized at Bergen Pines for his psychiatric symptoms in 
approximately 1989, the other evidence of record demonstrates 
that he did not have post-service psychiatric treatment prior 
to 1990.  RO has made several requests to Bergen Pines for 
records of psychiatric treatment of the veteran and no 
records have been obtained showing post-service psychiatric 
treatment prior to 1990.  Additionally, beginning with the 
January 1992 written statement, submitted by the veteran's 
parents, it is shown that his first post-service psychiatric 
treatment occurred in connection with his reported mental 
breakdown in June or July 1990.  Therefore, the Board 
concludes that the VCAA does not require further attempts to 
obtain records from Bergen Pines prior to 1990.  

The appeal is REMANDED to the RO for the following action:  

1.  The RO should contact the National 
Personnel Records Center and request that 
the veteran's service personnel records 
be obtained.  If the veteran's service 
personnel records can be obtained, the RO 
should determine the dates of the 
veteran's service aboard the USS Jarrett.  
If the veteran's service personnel 
records cannot be obtained, the RO should 
consider that the veteran served aboard 
the USS Jarrett from November 1986 to May 
1988, as reflected by the abstract of 
service medical history, which is of 
record.  

2.  The RO should contact the service 
department to obtain a copy of the log of 
the USS Jarrett for the period of time 
during which the veteran served aboard 
that vessel.  

3.  Once the above-referenced portion of 
the log of the USS Jarrett is obtained, 
the log should be reviewed to determine 
whether the USS Jarrett engaged in naval 
operations in the Persian Gulf during the 
time the veteran served aboard that 
vessel, to include efforts to prevent 
Iranians from planting mines in the 
waters of the Persian Gulf, an attack on 
an Iranian vessel by helicopters from the 
USS Jarrett, and the retrieval by the USS 
Jarrett of Iranians from the waters of 
the Persian Gulf after action against an 
Iranian vessel.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an acquired 
psychiatric disorder, including PTSD, 
since service.  After obtaining any 
necessary releases, the RO should obtain 
and associate with the claims folder the 
records of medical treatment identified, 
to include medical treatment of the 
veteran at the Easter Seal Foundation 
facility in Warren City, New Jersey, the 
Mid-Bergen Mental Health Center, in 
Paramus, New Jersey, and the Warren 
Hospital in Phillipsburg, New Jersey.  

5.  After completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of all 
current psychiatric pathology.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  At the conclusion of the 
examination, the physician must respond 
to the following questions: (a) Is it at 
least as likely as not that the psychosis 
diagnosed in July 1990 and thereafter 
developed during service, or within the 
first post-service year, or is otherwise 
related to service?  (b) If the RO 
verifies one or more of the reported 
stressors, does the veteran currently 
have PTSD and, if so, is it at least as 
likely as not that the PTSD is related to 
such verified stressor(s)?  

6.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should then review the 
claim of entitlement to service connection 
for an acquired psychiatric disorder, 
including PTSD, to determine whether the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



